       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 1 of 40



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 J&J CENTER LLC,                                     §
                                                     §
                            Plaintiff,               §
                                                     §
 vs.                                                 §          CIVIL ACTION NO.__________
                                                     §
 CERTAIN UNDERWRITERS AT                             §
 LLOYD’S, LONDON,                                    §
                                                     §
                            Defendant                §
                                                     §

                          INDEX OF DOCUMENTS FILED IN STATE COURT


         1.       Plaintiff’s Original Petition with Interrogatories,
                  Request for Disclosures, Requests for Admissions
                  and Request for Production                              Filed January 7, 2020

         2.       Letter submitting service Fees                          Filed January 9, 2020

         3.       Defendants Certain Underwriters at Lloyd’s of London
                  Original Answer to Plaintiff’s Original Petition         Filed February 6, 2020

         4.       Citation (Certain Underwriters)                         Filed February 10, 2020

         5.       Defendants’ Motion for Substitution and Withdrawal
                  of Counsel                                              Filed February 13, 2020

         6.       Agreed Order Granting Motion for Substitution and
                  Withdrawal of Counsel                                   Filed February 14, 2020

         7.       Signed Order Granting Motion for Substitution and      Entered February 18, 2020
                  Withdrawal of Counsel




1032681-v1/15589-001000


                                             Exhibit D
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 2 of 40                              1/7/2020 1 :33 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 39738286
                           2020-00878 / Court: 113                                                        By: Joshua Carroll
                                                                                                   Filed: 1/7/2020 1 :33 PM

                                          NO. - - - -

  J&J CENTER LLC, Plaintiff                    §       IN THE DISTRICT COURT
                                               §
  v.                                           §       HARRISCOUNTY,TEXAS
                                               §
  CERTAIN UNDERWRITERS at                      §




                                                                                k
  LLOYD'S, LONDON, Defendant                   §       - - - JUDICIAL         DISTRICT




                                                                             ler
                                                                          tC
 PLAINTIFF'S ORIGINAL PETITION WITH INTERROGATORIES, REQUESTS FOR




                                                                      ric
DISCLOSURES, REQUESTS FOR ADMISSIONS AND REQUESTS FOR PRODUCTION




                                                                   ist
Plaintiff J & J Center LLC, hereinafter sometimes called "plaintiff', complains of and about




                                                                sD
Certain Underwriters at Lloyd's, London Subscribing to Policy No. ISPNO100034, hereinafter




                                                            es
sometimes called defendant or CULL. For causes of action the plaintiff alleges the following:


                                                         rg
1.0                                                  Bu
         DISCOVERY LEVEL: Discovery in this case is intended to be conducted under level 3
                                                   n
of rule 190 of the Texas Rules of Civil Procedure.
                                                ily
                                             ar


2.0 PARTIES AND SERVICE: Plaintiff is a Texas LLC located in Harris County, Texas.
                                         M




2.1 Defendant is a syndication of individuals (comprised of one or more persons, corporations,
                                       of
                                    e




entities, or some combination of one or more persons, corporations or entities) whose names,
                                ffic




residences and principal places of business defendant has not disclosed to plaintiff. Accordingly,
                           y O




upon information and belief, at the times material to the allegations in this petition, one or more
                        op
                    C




of the individuals comprising defendant either may have resided in Texas or maintained
                 ial




his/her/its principal place of business in Texas. At all times material to this action, defendant
              fic
            of




engaged in the business of insurance in the state of Texas, as more particularly described below,
         Un




and the causes of action asserted arise out of this defendant's business activities in Texas. By the

terms of the policy at issue which defendant issued to plaintiff, defendant has designated the

Texas Commissioner of Insurance as its agent for service of process, and Mendes and Mount,


                                                                                          Page 1 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 3 of 40



LLP as its agent to accept such process from the Texas Commissioner of Insurance.

Accordingly, defendant can be served with process by serving the Texas Commissioner of

Insurance, Agent for Service of Process of Certain Underwriters at Lloyd's, London, at 333

Guadalupe, Austin, Texas 78701. The Commissioner will forward citation and the petition with




                                                                                k
                                                                             ler
discovery to defendant by and through Mendes and Mount, LLP, 750 7th Avenue, New York,




                                                                          tC
New York 10019. ISSUANCE OF CITATION TO THE DEFENDANT VIA THE TEXAS




                                                                      ric
COMMISSIONER OF INSURANCE IS REQUESTED.




                                                                   ist
                                                                sD
3.0     TRCP 47 CLAIM FOR RELIEF: Monetary relief of over $1,000,000 is being sought.




                                                            es
4.0     JURISDICTION AND VENUE: The subject matter in controversy is within the




                                                          rg
jurisdictional limits of this court. Venue in Harris County is proper in this cause under Section
                                                      Bu
                                                   n
15.002(a) (1) of the Texas Civil Practice and Remedies Code because all or a substantial part of
                                                ily

the transaction giving rise to this lawsuit occurred in this county. Venue is also proper in Harris
                                             ar
                                          M




County, Texas, because the insured property is situated in Harris County, Texas. TEX. CIV.
                                       of




PRAC. & REM. CODE §15.032.
                                    e
                                ffic




5.0     STATEMENT OF FACTS: J&J Center LLC, the insured policyholder (PH) of the
                             O




defendant, suffered damages during Hurricane Harvey in Houston Texas beginning on August 27,
                           y
                        op




2017 and as further identified below. The insured property in question is a commercial strip center
                    C




located at 12700 Scarsdale, Houston, Texas 77089. Other information pertinent to the policy and
                 ial
              fic




claim made are:
           of
        Un




   Insured:                       J&J Center LLC
   Policy No.:                    ISPNO 100034
   Certificate Period:            April 10, 2017 to April 10, 2018
   Claim No.:                     916798
   Insurer:                       Certain Underwriters at Lloyd's London
   Reported Date of Loss:         August 27, 2017
   Type of Loss:                  Hurricane Harvey
                                                                                        Page 2 of25
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 4 of 40



      Loss Location:                12700 - 12800 Scarsdale Blvd., Houston, TX 77089

The claim was assigned to Peninsula Insurance Bureau (PIB) as a third-party administrator for

defendant. On October 19, 2017 PIB acknowledged the above referenced claim via TPA Account

Manager, James D. Wolfll. By January 16, 2018 PIB denied the claim, asserting the following:




                                                                                  k
                                                                               ler
          The field adjuster, Craig Taylor of the Littleton Group, conducted his inspection on
          October 28, 2017, and he observed no evidence of storm damage or a physical opening in




                                                                            tC
          the roofing systems or exterior walls that contributed to the interior water damages. The




                                                                        ric
          rainwater intrusion was found to relate to insufficient drainage, wind driven rainwater,
          wear and tear and/or other maintenance conditions to the roofs. Mr. Taylor also observed




                                                                     ist
          previous wear & tear damage to the rolled roofing system of both commercial properties.




                                                                  sD
          This policy will not pay for loss or damage caused by or resulting from wear and tear,




                                                              es
          decay and deterioration. This policy will further not pay for loss or damage caused by or
          resulting from faulty, inadequate or defective planning, design, specifications,



                                                            rg
          workmanship, repair, construction, renovation, materials used in repair or construction and
                                                        Bu
          maintenance. This policy will also not pay for loss or damage to the interior of any building
          caused by or resulting from rain, snow, sleet, ice, sand or dust, whether driven by wind or
                                                     n
          not, unless the building or structure first sustains damage by a Covered Cause of Loss to
                                                  ily

          its roof or walls through which the rain, snow, sleet, ice, sand or dust enters. The policy
                                               ar


          specifically excludes neglect of the insured property. Also, the policy contains a duty of
                                            M




          the insured to protect the property from further damage.
                                         of




5.1       PIB cited various provisions of the policy language not applicable to the PH's claim. At no
                                      e
                                  ffic




time did PIB ask for any information from the PH as was its right under §542.055 Texas Insurance
                               O




Code (TIC). In other words, PIB, on behalf of CULL, was content to deny the claim based solely on
                             y
                          op




Mr. Taylor's October 28, 2017 inspection and the report which resulted from same. No requests for
                       C




the history of the property or photos from the PH or any other information were made to the PH. Mr.
                   ial
                fic




Taylor's inspection, two months after the loss, was all CULL ever sought.
              of




5.2       Hurricane Harvey resulted in record breaking rainfall accumulation totals within the
          Un




continental United States in excess of 50 inches (51. 88 at nearby Cedar Bayou; 49. 80 inches at

nearby League City, see: https://v,.,'vvw.weather.gov/hgx/hurricaneharvey). Facts which PIB &

CULL never sought to investigate and thus ignored, are:
                                                                                         Page 3 of25
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 5 of 40




           1. The policy in question covers the insured properties for covered losses during the period
              4/10/17 to 4/10/18;

          2. The PH's principals, Tony and Jennifer Tran, have been located at the insured location
             for at least 27 years;




                                                                                     k
          3. They have operated an Asian oriented market (My Quang Market) at 12790 Scarsdale at




                                                                                  ler
             the insured location during that time;




                                                                               tC
          4. The properties were previously owned by Ocires I Ltd. with My Quang Market having




                                                                           ric
             been a tenant there as far back as 1992;




                                                                        ist
           5. On June 12, 2007 the PH, J&J, was formed so that the insured locations could be




                                                                     sD
              purchased and operated by J&J;




                                                                 es
          6. On June 29, 2007 the insured properties were transferred from Ocires I Ltd. to J&J;




                                                              rg
          7. Prior to the purchase by J&J, new roofs were placed onto the properties, meaning that the
                                                          Bu
             roofs were little more than 10 years old at the time of Harvey;
                                                       n
           8. The principals of the PH are eyewitnesses to that fact (they saw the new roofs being
                                                    ily

              installed everyday while operating My Quang Market on the premises);
                                                    ar
                                               M




          9. For the ten plus years prior to August 27, 2017 the new roofs performed as designed from
             the point of view in the PH, both as landlord (J&J) and tenant (My Quang Market);
                                            of
                                         e




           10. There were no roof leaks experienced by the PH or My Quang Market, nor were
                                     ffic




               complaints of roof leaks made to the PH by any tenant before August 27, 2017;
                                 O




           11. The roofs in question are flat and are 12,763 square feet (12,700 Scarsdale) and 8,596
                               y




               square feet (12,800 Scarsdale) respectively with a 254 square foot walkway roof in
                            op




               between the two larger roofs;
                        C




           12. There is also a parapet along the length of 12,7000 Scarsdale for another 1596 square
                     ial




               feet. (total square footage: 23,209)
                  fic
               of




           13. There is a total of 132 "penetrations" to the roofs for items such as stacks, vents and
               compressors;
          Un




           14. Weather data from NOAA 1 show virtually no rain at zip code 77089 (Pearland Station)
               from August 10th to August 25 th (barely a quarter inch);



1
    National Oceanic & Atmospheric Administration
                                                                                             Page 4 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 6 of 40



        15. On Saturday evening, August 26th rain began to fall in Houston for 4 days;

        16. At 77089 the totals were 8/26 2.42"; 8/27 17.48" 8/28 7.48"; 8/29 11.1 O" (38.48" total);

        17. Houston's average annual rainfall is about 48";

        18. In other words, in slightly more than 3 days the PH's zip code got more than 75% of a




                                                                                  k
            year's worth of rain;




                                                                               ler
        19. The water came down from the roof, not from surface flooding;




                                                                            tC
                                                                        ric
        20. In that regard, two flood claim investigations done for FEMA related to the insured
            property showed that flood water never reached the door levels of the property and that




                                                                     ist
            any flood water penetration was minor and limited to the doorway area;




                                                                  sD
        21. A set of 78 photos taken as early as August 27, 2017 show water throughout the My




                                                              es
            Quang Market (the largest tenant on the property) along with fallen drop ceiling tiles and
            insultation;


                                                           rg
                                                       Bu
        22. The sustained historic rain fall accumulation combined with high wind gusts, created
                                                    n
            enough force (water weight & wind force) to result in sufficient separation to the roofs at
            multiple penetration points to result in water entering through the roof and into the
                                                 ily

            interior resulting in the wind driven rain damage made the basis of the PH's claims;
                                              ar
                                           M




        23. Such a loss is covered under "Causes of Loss - Special Form" under the exception to the
            "collapse" exclusion (ilk);
                                        of
                                     e




        24. The definition of "collapse" includes "loss of structural integrity, including separation of
                                 ffic




            parts of the property", which, if that form of "collapse" occurs as a result of "weight of
            rain that collects on a roof', voids the exclusion resulting in coverage;
                           y  O




        25. According to estimates from Symbiosis Design & Build, the cost to repair the insured
                        op




            property from the Harvey damages is as follows:
                     C




               a. 12700 Scarsdale Roof:     $170,493.75
               b. 12700 Scarsdale Interior: $124,920.50
                 ial




               c. 12700 Scarsdale Subtotal $295,414.25
              fic




               d. 12800 Scarsdale Roof:     $113,662.50
            of




               e. 12800 Scarsdale Interior: $83,460.75
               f. 12800 Scarsdale Subtotal $197,123.25
        Un




               g. Total Cost to Repair: $492.537.50

6.0     CONDITIONS PRECEDENT:                  Plaintiff has complied with all conditions precedent

to recovery upon the Policy, and as to any claim or allegation that plaintiff has not complied with


                                                                                          Page 5 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 7 of 40



any conditions precedent applicable under the law or the Policy, plaintiff is excused from any

such compliance by the law and the conduct of the defendant.

CAUSES OF ACTION:

7.0     BREACH OF CONTRACT: Based on the facts alleged above, defendant has breached




                                                                               k
                                                                            ler
the insurance contract with plaintiff. Defendant issued the Policy to plaintiff and the Policy is




                                                                         tC
an enforceable contract under the laws of Texas for the payment of plaintiff' claims. Plaintiff at




                                                                     ric
all times substantially performed its obligations under the Policy and continues to perform,




                                                                  ist
                                                               sD
including mitigation of further damage despite non-performance by defendant.




                                                            es
7.1      Defendant materially breached the Policy by failing to timely and properly adjust



                                                         rg
plaintiff's claim and by failing to pay plaintiff's claim timely and fully as provided by the
                                                     Bu
terms of the Policy. The breaches by defendant of its Policy obligations to plaintiff in relation to
                                                  n
                                               ily

its claim caused injury and damage, actual and consequential, to plaintiff.
                                             ar
                                         M




8.0     TEXAS INSURANCE CODE: UNFAIR SETTLEMENT PRACTICES:                                  The
                                      of




conduct of defendant described above constitutes multiple violations of the Texas Insurance
                                    e
                                ffic




Code, Unfair Settlement Practices made actionable for damages, attorney's fees and other relief
                            O




under Tex. Ins. Code §§541.151 and 541.152.
                          y
                       op




8.1      The misrepresentations of material facts, including without limitation misrepresentations
                    C




through conduct, lack of conduct and silence or omission by defendant relating to the coverage at
                 ial
              fic




issue, constitutes an unfair method of competition and an unfair and deceptive act or practice in
           of




the business of insurance. TEX. INS. CODE §§541.060(a)(l) and 541.061(1)-(5).
        Un




8.2     The conduct of defendant in failing to attempt in good faith to effectuate a prompt, fair

and equitable settlement of the claim, even though liability under the Policy was reasonably clear,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the
                                                                                      Page 6 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 8 of 40



business of insurance. TEX. INS. CODE §§541.060(a)(2)(A) and541.061(1)-(5).

8.3      The conduct of defendant in failing to provide plaintiff with a prompt and reasonable

explanation of the basis in the Policy for its denial of an offer of a compromise settlement of the

claim constitutes an unfair method of competition and an unfair and deceptive act or practice in




                                                                                 k
                                                                              ler
the business of insurance. TEX. INS CODE §§541.060(a)(3) & 541.061(1)- (5).




                                                                           tC
8.4      The conduct of defendant in failing within a reasonable time to affirm or deny




                                                                       ric
coverage of the claim to plaintiff, or to submit a timely or proper reservation of rights to plaintiff,




                                                                    ist
                                                                 sD
constitutes an unfair method of competition and an unfair and deceptive act or practice in the




                                                             es
business of insurance. TEX. INS. CODE §§541.060(a)(4)(A)-(B) and 541.061(1)-(5).




                                                          rg
8.5      The conduct of defendant in refusing to pay Plaintiff' claim without conducting a
                                                      Bu
                                                    n
reasonable investigation constitutes an unfair method of competition and an unfair and deceptive
                                                 ily

act/practice in the business of insurance. TEX. INS. CODE §§541.060(a)(7) & 541.061(1)-(5).
                                              ar
                                          M




8.6      As to each of the acts and omissions described above, together and singularly, defendant
                                       of




acted "knowingly" as defined in the Texas Insurance Code and by Texas law and was a
                                     e
                                 ffic




producing cause of plaintiff's damages.
                             O




8.7     The nationwide coverage of Hurricane Harvey and its "Biblical" and record setting flooding
                           y
                        op




due to the record-breaking amount of rainfall was well known throughout the United States and to
                     C




PIB and the defendant. To claim that, among other things, there was "inadequate drainage" which led
                 ial
              fic




to the loss, is preposterous. Remarking that the policy specifically excludes neglect of the insured
           of




property and noting that it "will further not pay for loss or damage caused by or resulting from
        Un




faulty, inadequate or defective planning, design, specifications, workmanship, repair, construction,

renovation, materials used in repair or construction and maintenance" for the relatively new 10

year plus roofs which functioned at all times before, reflects the defendant's knowing bad faith.
                                                                                         Page 7 of25
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 9 of 40



9.0       NONCOMPLIANCE WITH TEXAS INSURANCE CODE: THE PROMPT

PAYMENT OF CLAIMS: Defendant's conduct constitutes multiple violations of the Texas

Insurance Code, Prompt Payment of Claims Act. All violations made under this article are

actionable through TEX. INS. CODE §§542.060, 541.061(1)-(5), and 541.151-152.




                                                                               k
                                                                            ler
9.1      Defendant failed to meet its obligations under the Texas Insurance Code regarding




                                                                         tC
acknowledgement of plaintiff's claim, investigating plaintiff's claim and requesting all




                                                                     ric
information reasonably necessary to investigate plaintiff's claim within the deadlines mandated




                                                                  ist
                                                               sD
under the Policy and the law, which constitutes violations of TEX. INS. CODE §§542.055 and




                                                            es
541.061(1)-(5).



                                                         rg
9.2      Defendant failed to accept or deny plaintiff's full and entire claim within the
                                                     Bu
deadlines mandated under the Policy and the law, which constitutes violations of TEX. INS.
                                                   n
                                                ily

CODE §§542.056 and 541.061(1)-(5).
                                             ar
                                          M




9.3      Defendant failed to meet its obligations under the Texas Insurance Code regarding
                                       of




payment of claim by delaying full payment of plaintiff's claim longer than allowed by law and
                                    e
                                 ffic




under the Policy, even to date, which constitutes violations of TEX. INS. CODE §§542.058 and
                             O




541.061(1)-(5).
                           y
                        op




10.0      BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING:
                     C




Defendant's conduct described above constitutes a breach of the common law duty of good faith
                  ial
               fic




and fair dealing owed to insureds in insurance contracts.
            of




10.1     The conduct of defendant in failing to attempt in good faith to effectuate a prompt,
         Un




                                                                                      Page 8 of25
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 10 of 40



fair, and equitable settlement of the claim, even though liability under the Policy was reasonably

clear, constitutes a breach of its duty of good faith and fair dealing to the plaintiff.

10.2         The conduct of defendant in refusing to pay plaintiff's claim without conducting a

reasonable investigation, constitutes a breach of its duty of good faith and fair dealing to the




                                                                                    k
                                                                                 ler
plaintiff.




                                                                              tC
11.0   VIOLATIONS OF DTPA: The conduct of the defendant described above violates the




                                                                          ric
Texas Deceptive Practices Act for which plaintiff sues. Specifically, defendant violated Section
17.46(b), Business & Commerce Code which states, in pertinent part:




                                                                       ist
                                                                    sD
             §17.46. Deceptive Trade Practices Unlawful.




                                                                es
        (a) False, misleading, or deceptive acts or practices in the conduct of any trade or
        commerce are hereby declared unlawful and are subject to action by the consumer


                                                             rg
        protection division under Sections 17.47, 17.58, 17.60, and 17.61 of this code.
                                                         Bu
        (b) Except as provided in Subsection (d) of this section, the term "false, misleading, or
                                                       n
        deceptive acts or practices" includes, but is not limited to, the following acts:
                                                    ily

               (5) representing that goods or services have sponsorship, approval, characteristics,
                                                 ar


               ingredients, uses, benefits, or quantities which they do not have or that a person has a
                                             M




               sponsorship, approval, status, affiliation, or connection which the person does not;
                                           of




               (7) representing that goods or services are of a particular standard, quality, or grade,
               or that goods are of a particular style or model, if they are of another;
                                        e
                                    ffic




               (12) representing that an agreement confers or involves rights, remedies, or
               obligations which it does not have or involve, or which are prohibited by law;
                                O




               (24) failing to disclose information concerning goods or services which was known at
                              y




               the time of the transaction if such failure to disclose such information was intended to
                           op




               induce the consumer into a transaction into which the consumer would not have
                        C




               entered had the information been disclosed;
                     ial




11.1    The defendant's conduct described above also violates § 17.45(5) DTP A, for an
                  fic
               of




"unconscionable action or course of action", which under the DTPA means an act or practice which,
        Un




to a consumer's detriment, takes advantage of the lack of knowledge, ability, experience, or capacity

of the consumer to a grossly unfair degree.




                                                                                            Page 9 of25
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 11 of 40




11.2    For violations of the DTP A the following applies:     §541.152. Damages,

Attorney's Fees, and Other Relief:

        (a) A plaintiff who prevails in an action under this subchapter may obtain:
           (1) the amount of actual damages, plus court costs and reasonable and necessary




                                                                                  k
           attorney's fees;




                                                                               ler
           (2) an order enjoining the act or failure to act complained of; or




                                                                            tC
           (3) any other relief the court determines is proper.




                                                                        ric
        (b) Except as provided by Subsection (c), on a finding by the trier of fact that the




                                                                     ist
        defendant knowingly committed the act complained of, the trier of fact may award an
        amount not to exceed three times the amount of actual damages.




                                                                  sD
                                                             es
12.0     ACTS CONSTITUTING ACTING AS AGENT:                           PIB at all times acted as the




                                                          rg
agent of defendant based on their acts during the handling of plaintiffs claim, including
                                                      Bu
inspections, adjustments, and aiding in adjusting a loss for or on behalf of defendant TEX. INS.
                                                    n
                                                 ily

CODE §4001.051.
                                              ar
                                          M




12.1     Separately, or in the alternative, defendant ratified the actionable conduct PIB to the
                                         of




detriment and damage of the plaintiff.
                                     e
                                 ffic




13.0.   ATTORNEY'S FEES: Defendant's wrongful conduct has made it necessary for plaintiff
                             O




to employ the undersigned attorneys to file suit. The defendant is liable to the plaintiff for his
                           y
                        op




attorneys' fees as authorized under §38.001 of the Texas Civil Practice & Remedies Code for
                     C




breach of contract, the Texas Insurance Code and DTPA, cited above, for which plaintiff sues.
                 ial
              fic




As of plaintiffs 60-day notice letter July 26, 2019 the attorney's fees owed were 51.4 hours@
            of




$250 = $12,850.
        Un




14.0     DAMAGES: For breach of contract plaintiff is entitled to all benefits under the

Policy, as well as consequential damages, together with contractual interest imposed by Texas

law and attorney's fees.


                                                                                        Page 10 of25
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 12 of 40



14.1     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, plaintiff

is entitled to actual and other damages. These include the loss of the benefits owed under the

Policy, mitigations expenses, expenses incurred in retaining experts to assess plaintiffs

covered losses (made necessary by defendant's failure to perform in this regard as required by




                                                                              k
                                                                           ler
the Policy and the law), court costs and attorney's fees.




                                                                        tC
14.2     For knowing conduct of the acts described above plaintiff asks for three times the




                                                                    ric
actual damages. TEX. INS. CODE §541.152.




                                                                 ist
                                                              sD
14.3     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, plaintiff is




                                                            es
entitled to the amount of its claim, as well as ten (10) percent interest per annum on the



                                                            rg
amount of such claim as damages, together with attorney's fees. TEX. INS. CODE §542.060.
                                                      Bu
14.4     For breach of the common law duty of good faith and fair dealing, plaintiff is entitled
                                                   n
                                                ily

to compensatory damages, including all forms of loss resulting from the insurer's breach of
                                             ar
                                          M




duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the
                                       of




insurer owed and exemplary damages.
                                    e
                                ffic




15. 0    JURY DEMAND: Plaintiff demands a jury trial and tenders the appropriate jury fee
                             O




with this petition.
                           y
                        op




PLAINTIFF'S DISCOVERY TO DEFENDANT:
                      C




All discovery requested is due 50 days after service of this lawsuit and discovery upon the
                  ial




defendant.
               fic
            of




Definition: "Defendant" means the actual named defend ant in this lawsuit as well as all
Certain Underwriters at Lloyd's, London subscribing to insure commercial real property
        Un




from property damage to commercial real property in the state of Texas from 2013
through Hurricane Harvey on or about August 26, 2017.

"Defendant" also means or includes Peninsula Insurance Bureau (PIB) as a third-party
administrator for defendant and any aspect of PIB's handling of the plaintiff's claim(s).



                                                                                    Page 11 of 25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 13 of 40



REQUEST FOR DISCLOSURES

Pursuant to Texas Rule of Civil Procedure 194 each defendant is requested to disclose the
information or material described in Texas Rules of Civil Procedure Rule 194.2(a)-(1).

REQUEST FOR ADMISSIONS




                                                                                k
Pursuant to Texas Rule of Civil Procedure 198, plaintiff requests that each defendant admit or




                                                                             ler
deny the below.




                                                                          tC
REQUESTS FOR ADMISSIONS TO EACH NAMED DEFENDANT ADMIT OR DENY




                                                                      ric
THE FOLLOWING:




                                                                   ist
1.0     J&J Center LLC, the insured policyholder (PH) of the defendant, suffered damages during




                                                                sD
        Hurricane Harvey in Houston Texas beginning on August 27, 2017.




                                                            es
2.0     The insured property in question is a commercial strip center located at 12700 Scarsdale,
        Houston, Texas 77089.


                                                          rg
3.0                                                   Bu
       Other information pertinent to the policy and claim made are:
                             J&J Center LLC
                                                   n
 Insured:
                                                ily

 Policy No.:                  ISPNO100034
 Certificate Period:          April 10, 2017 to April 10, 2018
                                             ar



 Claim No.:                   916798
                                          M




 Insurer:                     Certain Underwriters at Lloyd's London
                                       of




 Reported Date of Loss:       August 27, 2017
 Type of Loss:                Hurricane Harvey
                                    e




 Loss Location:               12700 - 12800 Scarsdale Blvd., Houston, TX 77089
                                ffic
                             O




4.0     The claim was assigned to Peninsula Insurance Bureau (PIB) as a third-party administrator
        for defendant.
                           y
                        op




5.0     On October 19, 2017 PIB acknowledged the above referenced claim via TPA Account
                     C




        Manager, James D. Wolfll.
                 ial




6.0     By January 16, 2018 PIB denied the claim, asserting the following:
              fic
            of




        The field adjuster, Craig Taylor of the Littleton Group, conducted his inspection on
        Un




        October 28, 2017, and he observed no evidence of storm damage or a physical opening in
        the roofing systems or exterior walls that contributed to the interior water damages. The
        rainwater intrusion was found to relate to insufficient drainage, wind driven rainwater,
        wear and tear and/or other maintenance conditions to the roofs. Mr. Taylor also observed
        previous wear & tear damage to the rolled roofing system of both commercial properties.

        This policy will not pay for loss or damage caused by or resulting from wear and tear,
        decay and deterioration. This policy will further not pay for loss or damage caused by or
                                                                                      Page 12 of25
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 14 of 40



         resulting from faulty, inadequate or defective planning, design, specifications,
         workmanship, repair, construction, renovation, materials used in repair or construction
         and maintenance. This policy will also not pay for loss or damage to the interior of any
         building caused by or resulting from rain, snow, sleet, ice, sand or dust, whether driven by
         wind or not, unless the building or structure first sustains damage by a Covered Cause of
         Loss to its roof or walls through which the rain, snow, sleet, ice, sand or dust enters. The
         policy specifically excludes neglect of the insured property. Also, the policy contains a




                                                                                  k
         duty of the insured to protect the property from further damage.




                                                                               ler
7.0      At no time did PIB ask for any information from the PH as was its right under §542.055




                                                                            tC
         Texas Insurance Code (TIC).




                                                                        ric
8.0      In other words, PIB, on behalf of defendant, was content to deny the claim based solely on




                                                                     ist
         Mr. Taylor's October 28, 2017 inspection and the report which resulted from same.




                                                                  sD
9. 0     No requests for the history of the property or photos from the PH or any other information




                                                               es
         were made to the PH




                                                            rg
10. 0    Mr. Taylor's inspection, two months after the loss, was all defendant ever sought.
                                                        Bu
                                                     n
11.0     Hurricane Harvey resulted in record breaking rainfall accumulation totals within the
         continental United States in excess of 50 inches ( 51. 88 at nearby Cedar Bayou; 49. 80 inches
                                                  ily

         at nearby League City, see: httP.ff)!.1Y.½'.YLY{~Jt~tw.r.,gg_~y/h.fnt.f.hvn.i.~.$.n~h.:JrY\Y).
                                               ar
                                            M




12.0     The following subparts a - y are separate facts for which a separate admission is requested as
         to each subpart:
                                         of
                                       e




         a.   The policy in question covers the insured properties for covered losses during the period
                                   ffic




              4/10/17 to 4/10/18;
                               O




         b. The PH's principals, Tony and Jennifer Tran, have been located at the insured location
                             y




            for at least 27 years;
                          op
                       C




         c. They (the Trans) have operated an Asian oriented market (My Quang Market) at 12790
            Scarsdale at the insured location during that time;
                   ial
                fic




         d. The properties were previously owned by Ocires I Ltd. with My Quang Market having
              of




            been a tenant there as far back as 1992;
         Un




         e. On June 12, 2007 the PH, J&J, was formed so that the insured locations could be
            purchased and operated by J&J;

         f.   On June 29, 2007 the insured properties were transferred from Ocires I Ltd. to J&J;

         g. Prior to the transfer to J&J, new roofs were placed onto the properties, meaning that the
            roofs were little more than 10 years old at the time of Harvey;
                                                                                         Page 13 of25
       Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 15 of 40




          h. The principals of the PH are eyewitnesses to that fact (they saw the new roofs being
             installed everyday while operating My Quang Market on the premises);

          1.    For the ten plus years prior to August 27, 2017 the new roofs performed as designed
                from the point of view in the PH, both as landlord (J&J) and tenant (My Quang Market);




                                                                                    k
          J.    There were no roof leaks experienced by the PH or My Quang Market, nor were




                                                                                 ler
                complaints of roof leaks made to the PH by any tenant before August 27, 2017;




                                                                              tC
          k. The roofs in question are flat and are 12,763 square feet (12,700 Scarsdale) and 8,596




                                                                          ric
             square feet (12,800 Scarsdale) respectively with a 254 square foot walkway roof in
             between the two larger roofs;




                                                                       ist
                                                                    sD
          1.    There is also a parapet along the length of 12,7000 Scarsdale for another 1596 square
                feet. (total square footage: 23,209);




                                                                es
          m. There is a total of 132 "penetrations" to the roofs for items such as stacks, vents and


                                                             rg
             compressors;
                                                          Bu
          n. Weather data from NOAA2 show virtually no rain at zip code 77089 (Pearland Station)
                                                       n
             from August 10th to August 25 th (barely a quarter inch);
                                                    ily
                                                    ar


          o. On Saturday evening, August 26th rain began to fall in Houston for 4 days;
                                               M




          p. At 77089 the totals were 8/26 2.42"; 8/27 17.48" 8/28 7.48"; 8/29 11.1 O" (38.48" total);
                                            of
                                         e




          q. Houston's average annual rainfall is about 48";
                                     ffic




          r.    In other words, in slightly more than 3 days the PH's zip code got more than 75% of a
                                 O




                year's worth of rain;
                               y
                            op




           s.   The water came down from the roof, not from surface flooding;
                         C




          t.    In that regard, two flood claim investigations done for FEMA related to the insured
                     ial




                property showed that flood water never reached the door levels of the property and that
                  fic




                any flood water penetration was minor and limited to the doorway area;
                of




          u. A set of 78 photos (provided to defendant via plaintiffs 60-day notice letter of July 26,
          Un




             2019) taken as early as August 27, 2017 show water throughout the My Quang Market
             (the largest tenant on the property) along with fallen drop ceiling tiles and insultation;

          v. The sustained historic rain fall accumulation combined with high wind gusts, created
             enough force (water weight & wind force) to result in sufficient separation to the roofs at

2
    National Oceanic & Atmospheric Administration
                                                                                          Page 14 of25
     Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 16 of 40



           multiple penetration points to result in water entering through the roof and into the
           interior resulting in the wind driven rain damage made the basis of the PH's claims;

       w. Such a loss (referred to in the preceding subpart) is covered under "Causes of Loss -
          Special Form" under the exception to the "collapse" exclusion (,ik);

       x. The definition of "collapse" includes "loss of structural integrity, including separation of




                                                                                k
          parts of the property", which, if that form of "collapse" occurs as a result of "weight of




                                                                             ler
          rain that collects on a roof', voids the exclusion resulting in coverage;




                                                                          tC
       y. The reasonable and necessary cost to repair the insured property from the Hurricane




                                                                      ric
          Harvey damages is as follows:




                                                                   ist
              1.  12700 Scarsdale Roof:     $170,493.75




                                                                sD
              2.  12700 Scarsdale Interior: $124,920.50
              3.  12700 Scarsdale Subtotal $295,414.25




                                                             es
              4.  12800 Scarsdale Roof:     $113,662.50
              5.  12800 Scarsdale Interior: $83,460.75



                                                          rg
              6.  12800 Scarsdale Subtotal $197,123.25
               7. Total Cost to Repair: $492.537.50   Bu
                                                   n
13.0   CONDITIONS PRECEDENT: Plaintiff has complied with all conditions precedent to
                                                ily

       recovery upon the Policy.
                                             ar
                                         M




14.0   As to any claim or allegation that plaintiff has not complied with any conditions
       precedent applicable under the law or the Policy, plaintiff is excused from any such
                                       of




       compliance by the law and the conduct of the defendant.
                                    e
                                ffic




REQUEST FOR PRODUCTION
                            O




1.     A complete, certified copy of the insurance Policy(s) in effect on the date of plaintiff's
                          y




       claim(s).
                       op
                    C




2.     The entire claims investigation files generated and maintained by or for defendant in the
                ial




       ordinary course of business pertaining to plaintiff's claim(s) making the basis of this
             fic




       lawsuit.
           of
       Un




3.     The entire claim file made by defendant or anyone acting for or on its behalf, including but
       not limited to all memos, reports, notes, emails, estimates, videos, and photos, related in
       any way to the claim made by plaintiff and made the subject of this suit.




                                                                                       Page 15 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 17 of 40



4.      The entire claims investigation files generated and maintained by or for defendant in the
        ordinary course of business pertaining to plaintiff's insured property with a date of loss
        prior to Hurricane Harvey in August 2017.


5.      All documents pertaining to plaintiff's insured property which predate Hurricane Harvey
        in August 2017.




                                                                               k
                                                                            ler
6.      All training and educational materials which instruct claims adjusters or claims handlers in




                                                                         tC
        handling claims for property damage coverage under homeowners' insurance policies in




                                                                     ric
        Texas given to any adjuster or person involved in handling this claim.




                                                                  ist
                                                               sD
7.      All training and educational materials which instruct claims adjusters or claims handlers in
        handling claims for coverage of property under homeowners' insurance policies in Texas




                                                            es
        given to any adjuster or person involved in handling this claim.



                                                         rg
8.                                                   Bu
        All procedure and policy manuals or guides meant to guide and assist claims adjusters or
        claims handlers in handling claims for property damages, including the criteria for and the
                                                   n
        process for evaluating whether coverage exists under homeowners' policies in Texas given
                                                ily

        to any adjuster or person involved in handling this claim.
                                             ar
                                         M




9.      All procedure or policy manuals or guides meant to guide and assist claims adjusters or
                                       of




        claims handlers in handling claims for property damage to the house, including the criteria
                                    e




        for and the process for evaluating whether coverage exists under homeowners' insurance
                                ffic




        policies in Texas given to any adjuster or person involved in handling this claim.
                           y O




10.     All communications and documents, including electronic, between defendant and plaintiff
                        op




        regarding plaintiff's claims(s ).
                    C
                 ial
              fic




11.     All communications and documents, including electronic, between defendant and any
            of




        third-party regarding plaintiff's claim(s).
        Un




12.     All communications and documents, including electronic, between defendant and any other
        defendants(s) in this lawsuit regarding plaintiff's claim(s).




                                                                                     Page 16 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 18 of 40



13.     All photographs, diagrams, drawings, or other graphic depictions of plaintiff and/or the
        insured property.


14.     Any and all documents, reports, estimate, data, emails, notes, photos, videos, manuals,
        guides, and summaries regarding the insurance claim(s) made the basis of this lawsuit,
        including but not limited to all estimates prepared by all claims adjusters of or hired by




                                                                                k
        defendant regarding the insured property and all reports prepared by all engineers hired by




                                                                             ler
        defendant to inspect, test, or observe the insured property.




                                                                          tC
15.     All reports and other documents from governmental agencies or offices regarding




                                                                      ric
        plaintiffs insured property or containing officially kept information regarding plaintiffs
        insured property.




                                                                   ist
                                                                sD
16.     All reports, analysis, and summaries referencing any laboratory testing conducted on




                                                             es
        samples taken from the insured property to investigate this claim on the insured property.



                                                          rg
17.                                                   Bu
        Any and all claims files and claims reports, including but not limited to notes, emails, data,
        photos, videos, manuals, guides, summaries and claim documents, regarding all insurance
                                                    n
        claims made by plaintiff under its commercial insurance policies, specifically regarding
                                                ily

        damage to the exterior and interior of plaintiffs insured property. This request is limited
                                              ar


        to the 10 years before Hurricane Harvey.
                                          M




18.     Any and all records and/or documents explaining criteria utilized to qualify vendors for
                                       of




        any "approved vendor list".
                                     e
                                 ffic




19.     Any and all records and/or documents maintained by person(s) responsible for maintaining
                             O




        and updating any "approved vendors list."
                           y
                        op
                     C




20.     Any and all records and/or documents maintained by person(s) responsible for creating the
                 ial




        criteria utilized to qualify vendors, including contractors and roofing companies, for any
        "approved vendors list."
              fic
            of
        Un




21.     All documents including reports, estimates, data, emails, testing, sampling, videos and
        photographs received by defendant from any source regarding inspections of plaintiffs
        insured property.


22.     Any and all records defendant received, including those obtained by way of deposition by
        written questions, regarding plaintiffs insured property.

                                                                                       Page 17 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 19 of 40




23.     Any and all records or documents defendant has reviewed and/or obtained regarding
        plaintiff's insured property.


24.     Any and all claims files defendant has reviewed and/or obtained regarding plaintiff's
        insured property.




                                                                               k
                                                                            ler
25.     Any and all records or documents defendant has reviewed and/or obtained by third parties




                                                                         tC
        regarding plaintiff's insured property.




                                                                     ric
                                                                  ist
26.     All materials meant to instruct and guide claims adjusters under Texas law and/or company




                                                               sD
        policy with regard to unfair claims settlement practices, unfair claims handling practices,
        standards to be met in adjusting or handling first party insurance claims, and/or avoiding




                                                           es
        charges of bad faith. This request is limited to the last five (5) years.



                                                         rg
27.                                                  Bu
        All bulletins or other communications received from the Texas Department of Insurance,
        the Texas Insurance Commissioner, or their agents, regarding practices in the handling of
                                                  n
        claims for insured property damage.
                                               ily
                                            ar
                                         M




28.     All materials meant to instruct and guide claims adjusters under Texas law and/or company
        policy with regard to unfair claims settlement practices, unfair claims handling.
                                      of
                                    e
                                ffic




29.     All materials meant to instruct and guide claims adjusters under Texas law and/or company
        policy with regard to understanding and complying with the Texas Insurance Code
                            O




        §541. 060 et seq. This request is specifically limited to the last five ( 5) years.
                          y
                       op
                    C




30.     All materials meant to instruct and guide claims adjusters under Texas law and/or company
        policy with regard to understanding and complying with the Texas Insurance Code
                 ial




        §542.055 et seq. This request is specifically limited to the last five (5) years.
              fic
            of




31.     Any and all reference materials, handouts, manuals, outlines, articles, and/or documents
        Un




        used or relied upon by defendant to conduct any seminars and/or continuing education
        classes for defendant's employees and/or adjusters, regarding the adjusting and/or handling
        of real property insurance claims and property damage claims in Texas. This request is
        limited to the last five (5) years.




                                                                                     Page 18 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 20 of 40



32.     Any and all materials, documents, files and/or reports containing list(s) of contractors and
        engineering companies that have been approved and/or recommended for performance of
        services for defendant in Texas, specifically related to real property insurance claims. This
        request is limited to the last five (5) years.




                                                                                k
33.     Any and all computer programs, electronic data, documents and/or manuals used by the




                                                                             ler
        adjusters and claims representatives to perform property damage estimates relating to real
        property insurance claims in Texas, including a complete copy of the computer program




                                                                          tC
        used to adjust plaintiff's claim(s). This request is limited to the last five (5) years.




                                                                      ric
                                                                   ist
34.     Any and all reference materials, handouts, manuals, outlines, articles and/or documents




                                                                sD
        that have been distributed by and/or disbursed to defendant regarding the price estimates
        of contractors and changes of those estimates within different geographical areas of the




                                                            es
        State of Texas. This request is limited to the last five (5) years.



                                                          rg
35.                                                   Bu
        Any and all materials, documents, files, invoices, and/or reports of any and all contractors
        and engineering companies retained to investigate, inspect, and/or evaluate plaintiff's
                                                   n
        claim(s) that are subject of this lawsuit, prepared on behalf of the defendant.
                                                ily
                                             ar
                                          M




36.     True and correct copies of all activity logs relating to plaintiff's claim(s) for property
        damage, to their insured property, specifically the claim(s) made the basis of this lawsuit.
                                       of
                                    e
                                ffic




37.     Any and all documents reflecting company guidelines, procedures, or policies that serve as
        criteria for evaluating whether claims are covered or excluded by any policy provisions
                             O




        defendants contends applied to plaintiff's claim(s).
                           y
                        op
                     C




38.     Any and all documents reflecting or relating to defendant's decisions to pay or deny
        additional expenses to or on behalf of plaintiff in this case.
                 ial
              fic
            of




39.     Any and all records reflecting payment to plaintiff concerning plaintiff's claim( s) made the
        basis of this suit.
        Un




40.     Any and all documents, including correspondence and checks, exchanged between
        defendant and any and all vendors concerning plaintiff's claim(s).




                                                                                      Page 19 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 21 of 40



41.     Any and all documents relating to or reflecting referrals of any vendors to plaintiffs or any
        insureds.



42.     Any and all documents reflecting payment to any vendors for the cleaning and/or repair of
        plaintiff's insured property.




                                                                                 k
                                                                              ler
43.     If you are withholding documents based upon an assertion of a privilege, please produce a




                                                                           tC
        privilege log, detailing with reasonable particularity a description of the documents




                                                                       ric
        withheld, the number of documents, and the privilege which defendant claims properly
        precludes the information from being discovered.




                                                                    ist
                                                                 sD
44.     Any and all advanced or specialized certifications of personnel who inspected,




                                                              es
        investigated, and/or supervised the adjusting of the claim(s) pertaining to plaintiff's insured
        property.


                                                           rg
                                                       Bu
                                                    n
45.     Any and all documents, including contracts, rules, guidelines, and/or instructions
        exchanged between defendant, plaintiff and any other entities with whom defendant
                                                 ily

        worked or communicated regarding plaintiff's insured property.
                                              ar
                                          M




46.     All physical and/or tangible items and/or potentially usable evidence obtained by or on
                                        of




        behalf of defendant from the insured property.
                                     e
                                 ffic




47.     Any and all indemnity agreements between defendant and any other defendant, person,
                             O




        entity, firm, or corporation against which a claim of indemnification might be brought
                           y




        because of the facts in this lawsuit.
                        op
                     C




48.     Any and all complaint policies and procedures of defendant regarding the handling of
                 ial




        complaints made by real property insureds. This request is limited to the last five (5) years.
              fic
            of




49.     Copies of all job descriptions of employees that adjusted or in any way supervised the
        Un




        handling of plaintiff's claim( s) regarding the insured property.


50.     True and complete copies of all billing records from any and all adjusters and engineers
        regarding the claim(s) made the basis of this lawsuit including the time sheets or
        documentation used to justify the billing.


                                                                                        Page 20 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 22 of 40



51.     Any and all reports, documents or correspondence reflecting the reserving and payment
        history of indemnity, expenses and vendors on this file including but not limited to dates,
        changes, and requests made by adjusters. This request is limited to the last five (5) years.


52.     Any and all reports, documents or correspondence reflecting the history of payment and
        reserves on this file.




                                                                                k
                                                                             ler
53.     Any and all correspondence from defendant to and from vendors regarding any




                                                                          tC
        instructions, procedures, changes, training, payments and billing for property, property




                                                                      ric
        damage claims for 2014 through the present, including but not limited to computer disks,
        e-mails, paperwork and manuals.




                                                                   ist
                                                                sD
54.     Any and all reports, documents, or correspondence containing lists of files with written




                                                            es
        complaints or TDI complaints on property damage claims previously gathered and
        produced in other TDI complaints or lawsuits. This request is limited to the last five (5)


                                                          rg
        years.
                                                      Bu
                                                   n
55.     Studies commissioned by defendant including any done by a law firm to analyze their
                                                ily

        claim(s) management strategies and/or to help them improve corporate profits.
                                             ar
                                          M
                                       of




56.     Copies of the front and back of all checks paid on the insurance claim made the basis of
                                    e




        this lawsuit.
                                ffic
                             O




57.     The entire underwriter's file for underwriting the insurance policy made the basis of this
        lawsuit.
                           y
                        op
                     C




58.     All notes, reports, documents, or applications created and/or generated by defendant's
                 ial




        underwriting department related to the insurance policy made the basis of this lawsuit.
              fic
            of




59.     CRIMINAL RECORD: Copies of any documents or records which show that any party to
        Un




        this suit or any person with knowledge of relevant facts identified by any party in this case
        has been arrested or convicted of any felony or misdemeanor involving moral turpitude and
        the outcome of such arrest.




                                                                                      Page 21 of25
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 23 of 40



60.     DEPOSITIONS: Pursuant to Rule 203.3(c), it is requested that the original deposition
        transcript be made available for inspection and photocopying of any deposition (upon written
        questions or oral) in which this party or this party's attorney has been given custody. Providing
        a photocopy of any such originals shall be considered full compliance with this request.


61.     DOCUMENTS TO PLAINTIFF: Any and all correspondence, emails, faxes, invoices,




                                                                                  k
        receipts, payments, consideration, letters, contracts, instructions, warnings, warranties,




                                                                               ler
        owner's manuals, reports, complaints or other documents provided by any person to plaintiff
        related to any insurance contract or agreement made the basis of this lawsuit.




                                                                            tC
                                                                        ric
62.     DOCUMENTS TO DEFENDANT: Any and all correspondence, emails, faxes, invoices,




                                                                     ist
        receipts, payments, consideration, letters, contracts, instructions, warnings, warranties,




                                                                  sD
        owner's manuals, reports, complaints or other documents provided by any person (other than
        counsel for the defendant to his/her own client) to any defendant related to any insurance




                                                               es
        contract or agreement made the basis of this lawsuit.




                                                            rg
                                                        Bu
                                                     n
INTERROGATORIES TO DEFENDANT
                                                  ily

I: Identify by name, address and phone number each person answering these interrogatories,
                                               ar


supplying information, or assisting in any way with the preparation of the answers to these
                                           M




interrogatories.
                                        of
                                      e




2: Identify every person who is expected to be called to testify at trial, including your experts.
                                 ffic
                            y O
                         op
                     C
                  ial
               fic
            of
        Un




                                                                                          Page 22 of25
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 24 of 40



3: Identify every person who has impeachment or rebuttal evidence and describe the evidence
each person has.


4: If you contend you are not liable to the plaintiff for the amount of actual damages plead in the
plaintiff's current live pleading, please state the factual basis for your contention.




                                                                               k
                                                                            ler
5: Describe in detail any conversations you have had with plaintiff or plaintiff's representative
with regard to any of the allegations made in the plaintiff's current pleadings, including in your




                                                                         tC
response date, location and the substance of each such conversation and the identity of each




                                                                     ric
person present at each conversation.




                                                                  ist
                                                               sD
6:      If you contend that the plaintiff was ever in breach of the insurance policy agreement
made the basis of this lawsuit, please describe the breach, when it occurred and state the factual




                                                            es
basis for same.




                                                         rg
7.                                                   Bu
       If you contend that any conditions precedent to plaintiff's recovery have not been met,
                                                   n
whether said conditions be stated in the insurance policy or required by law, please state what
conditions have not been met and describe the factual bases for such contention.
                                                ily
                                             ar
                                         M




8.     List the date(s) defendant requested plaintiff to provide any named defendant in this
lawsuit with requested information that defendant contends was required in order to properly
                                       of




evaluate plaintiff's claim(s).
                                    e
                                ffic




9.     List the date(s) defendant received plaintiff's notice of claim(s) for coverage for property
                             O




damage and the date(s) defendant first acknowledged plaintiff's notice of claim(s) and in what
                          y




form the notice of claim was submitted.
                       op
                    C
                 ial




10.    If you contend that plaintiff did not provide any named defendant in this lawsuit with
              fic




requested information which you contend was required in order to properly evaluate plaintiff's
           of




claim(s), please state what information was requested and not provided and the dates of such
alleged requests.
       Un




11.     State the name, address, telephone number, and job title or position of all persons who
investigated, reviewed, handled, or made decisions regarding plaintiff's claim(s). For all such
persons who are no longer employees, agents, or representatives of any defendant, please so
indicate and provide the person's last known address and telephone number.


                                                                                      Page 23 of25
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 25 of 40




12.   State the factual basis in the terms of plaintiff's policy, for defendant's denial and/or
recommendation of denial of plaintiff's claim(s) under the policy.


13.     State the factual basis in the terms of plaintiff's policy, for defendant's failure to pay for
plaintiff's full damage claim(s) under the policy.




                                                                                  k
                                                                               ler
14.    State the factual basis in the terms of plaintiff's policy, for the amount of money




                                                                            tC
defendant has either paid or offered to pay, if any, for plaintiff's claim(s) under the policy.




                                                                        ric
                                                                     ist
15.     State the legal theories and describe the factual bases for any contention that defendant




                                                                  sD
fully complied with each claim handling requirement codified in Tex. Ins. Code §541.060.




                                                              es
16.     State the legal theories and describe the factual bases for any contention that defendant


                                                           rg
fully complied with each claim handling requirements codified in Tex. Ins. Code §542.055.
                                                       Bu
                                                    n
17.     State the legal theories and describe the factual bases for any contention that defendant
                                                 ily

fully complied with each claim handling requirements codified in Tex. Ins. Code §542.056.
                                              ar
                                           M




18.     State the legal theories and describe the factual bases for any contention that defendant
                                        of




fully complied with each claim handling requirements codified in Tex. Ins. Code §542.058.
                                     e
                                 ffic




19.     For each investigation by a Texas governmental agency within the last five (5) years into
                              O




defendant's practices when handling first party claims for property damage coverage under
                           y




insurance policies, state the name of the agency, the names of all investigators, and the names of
                        op




all government representatives with whom defendant communicated for purposes of the
                        C




investigation.
                 ial




ANSWER:
              fic
            of




PRAYER: WHEREFORE, PREMISES CONSIDERED, plaintiff prays that the defendant be
        Un




cited to appear and answer herein, and that upon a final hearing of the cause that he be granted

the following relief:

        1. Economic damages for each cause of action pled;


                                                                                         Page 24 of25
Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 26 of 40



  2. Exemplary damages;

  3. Treble damages for knowing violations as described above;

  4. An award ofreasonable and necessary attorney's fees;

  5. Interest of 10% as allowed under the Texas Prompt Payment statute;




                                                                           k
                                                                        ler
  6. Costs of court;




                                                                     tC
  7. Pre and post judgment interest at the highest lawful rates;




                                                                 ric
  8. Any other relief, in equity or at law, to which the plaintiff may be entitled.




                                                              ist
                                                           sD
                                 Respectfully submitted,




                                                       es
                                                    rg
                                 Peniche Law Firm PC
                                 Carlos Peniche Bu
                                 State Bar No. 15748300
                                             n
                                 6200 Savoy Drive, Suite 1202
                                          ily

                                 Houston, Texas 77036
                                       ar


                                 Direct: 713-344-1206
                                    M




                                 carlos@peni chelaw. com
                                 Attorney for Plaintiff
                                 of
                              e
                          ffic
                     y O
                  op
               C
           ial
        fic
      of
  Un




                                                                                 Page 25 of25
             Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 27 of 40                           1/9/2020 7:47 AM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 39801924

                                   Peniche Law Firm, P.C.                                                   By: Chandra Lawson
                                                                                                        Filed: 1/9/2020 7:47 AM

                                   6200 Savoy, Suite 1202
                                   Houston, Texas 77036
                                   www.penichelaw.com

Carlos A. Peniche                                                                       Telephone (direct)
Email: carlos@penichelaw.com                                                               (713) 344-1206
Board Certified Personal Injury Trial Law                                                     Fax




                                                                                     k
                                                                                  ler
Board Certified Civil Trial Law                                                            (713) 655-1541
Texas Board of Legal Specialization




                                                                               tC
                                                January 8, 2020




                                                                           ric
                                                                        ist
       Clerk of Court
       113th Judicial District Court




                                                                     sD
       Harris County, Texas




                                                                   es
       Re:    Case: 202000878 - 7 Court: 113 J & J Center LLC v. Certain Underwriters at Lloyds London



                                                               rg
       Dear Sir/Madam:
                                                           Bu
                                                        n
       I was advised that the fee for citation via the Texas Commissioner of Insurance is $12, not the $8
                                                      ily

       I paid. With this letter I am paying the extra $4. Please issue and e-serve me the citation.
                                                   ar



                                               Very truly yours,
                                               M
                                             of
                                            e




                                               Carlos A. Peniche
                                        ffic
                                  y    O
                               op
                           C
                        ial
                     fic
                 of
               Un




                                                                                                 Page 1 of 1
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 28 of 40                            2/6/2020 1:53 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 40619496
                                                                                                      By: SASHA PRINCE
                                                                                                  Filed: 2/6/2020 1:53 PM

                                    CAUSE NO. 2020-00878

 J&J CENTER LLC                                §               IN THE DISTRICT COURT OF
   Plaintiff                                   §
                                               §
 v.                                            §                   HARRIS COUNTY, TEXAS
                                               §
 CERTAIN UNDERWRITERS at                       §




                                                                               k
                                                                            ler
 LLOYD’S LONDON                                §
   Defendant                                   §                 113TH JUDICIAL DISTRICT




                                                                         tC
                                                                     ric
 DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL




                                                                  ist
            ANSWER TO PLAINTIFF’S ORIGINAL PETITION




                                                               sD
                                                               es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                         rg
        COMES NOW Defendant CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON
                                                         Bu
(hereinafter “Defendant”), and files its Original Answer to Plaintiff J&J CENTER, LLC
                                                        n
                                               ily


(hereinafter, “Plaintiff”)’s Original Petition and in support therefore, would respectfully show the
                                             ar
                                         M




Court as follows:
                                      of




                                                   I.
                                    e
                                ffic




        Defendant generally denies all allegations made by Plaintiff’s Original Petition, pursuant
                             O




to TEX. R. CIV. P. 92, and will demand strict proof thereof.
                          y
                       op




                                                   II.
                    C




        For further answer, if such be necessary, Defendant would show that Plaintiff’s alleged
                 ial
              fic




damages were proximately caused by negligence on the part of the Plaintiff, specifically its failure
          of




to exercise ordinary care.
        Un




DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION – PAGE 1
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 29 of 40



                                                 III.

        For further answer, if such be necessary, Defendant would show that the acts, omissions

and/or negligence of a third-party or parties over whom it exercised no control were the sole

proximate cause of Plaintiff’s alleged damages.




                                                                               k
                                                                            ler
                                                  IV.




                                                                         tC
        For further answer, if such be necessary, Defendant reserves the right to show that the




                                                                     ric
damages alleged by Plaintiff were caused in whole or in part by pre-existing, intervening, and/or




                                                                  ist
                                                               sD
superseding and/or new and independent causes over which Defendant had no control.




                                                            es
                                                  V.



                                                         rg
        For further answer, if such be necessary, Defendant would show that it has substantially
                                                        Bu
performed any and all obligations under any contract and/or agreement forming the basis of this
                                                       n
                                                 ily

suit.
                                              ar
                                           M




                                                  VI.
                                        of




        For further answer, if such be necessary, Defendant would show that Plaintiff has failed to
                                     e
                                 ffic




mitigate its damages in this case.
                              O




                                                 VII.
                           y
                        op




        For further answer, if such be necessary, Defendant reserves the right to elect a credit
                     C




attributable to any and all settlements reached in this litigation, including but not limited to any
                  ial
              fic




prior settlements with any other party to this litigation related to the claims made by Plaintiff
          of




related to the incident made the basis of this suit.
        Un




DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION – PAGE 2
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 30 of 40



                                               VIII.

       For further answer, if such be necessary, Defendant hereby reserves the right to submit

the negligence of any and all settling parties, as defined by Chapter 33 of the Texas Civil

Practice & Remedies Code and interpreted by Texas courts.




                                                                               k
                                                                            ler
                                                IX.




                                                                         tC
       Defendant reserves the right to amend its answer following further discovery in this cause




                                                                     ric
and as allowed by Texas law.




                                                                  ist
                                                               sD
                                                XI.




                                                            es
       Defendant hereby formally requests trial by jury of this cause.



                                                         rg
       WHEREFORE, PREMISES CONSIDERED, Defendant prays that judgment be
                                                       Bu
rendered; that Plaintiff takes nothing on all claims asserted against Defendant; that Defendant be
                                                  n
                                               ily

awarded all costs and expenses incurred herein; and for such other and further relief, both legal
                                             ar
                                         M




and equitable, to which Defendant may be justly entitled.
                                      of
                                    e
                                ffic
                          y O
                       op
                    C




                                              Respectfully submitted,
                 ial
              fic




                                              LOPEZ LAW GROUP, PLLC
         of




                                              [Signature on following page]
       Un




DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION – PAGE 3
   Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 31 of 40




                                          By:
                                                BRIAN C. LOPEZ
                                                State Bar No. 24029693
                                                brian@lopezlit.com
                                                BLAIN DONNELL
                                                State Bar No. 24095387
                                                blain@lopezlit.com




                                                                            k
                                                                         ler
                                                1502 Augusta Dr., Ste 450
                                                Houston, Texas 77057




                                                                      tC
                                                Phone: (713) 275-9707
                                                Fax: (713) 275-9722




                                                                  ric
                                                               ist
                                          ATTORNEY FOR DEFENDANT




                                                            sD
                                          CERTAIN UNDERWRITERS AT LLOYD’S
                                          OF LONDON




                                                         es
                                                      rg
                                                   Bu
                                                n
                                            ily
                                         ar
                                      M
                                    of
                                 e
                             ffic
                         yO
                      op
                   C
                ial
             fic
         of
       Un




DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION – PAGE 4
    Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 32 of 40



                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 6th day of February, 2020, a copy of the foregoing
instrument has this day been electronically served, pursuant to the Texas Rules of Civil Procedure,
upon the following counsel of record:

PENICHE LAW FIRM PC
Carlos Peniche




                                                                              k
                                                                           ler
State Bar No. 15748300
6200 Savoy Drive, Suite 1202




                                                                        tC
Houston, Texas 77036
713-344-1206 Telephone




                                                                    ric
carlos@penichelaw.com




                                                                 ist
Attorney for Plaintiff




                                                              sD
                                                           es
                                             BRIAN C. LOPEZ


                                                        rg
                                                     Bu
                                                  n
                                               ily
                                            ar
                                         M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un




DEFENDANT CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON ORIGINAL ANSWER
TO PLAINTIFF’S ORIGINAL PETITION – PAGE 5
                  Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 33 of 40                                                2/8/2020 6:40 PM
                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 40677552
                                                                                                                                        By: Devanshi Patel
                                                                                                                               Filed:
                                                                                                                       Court Stamp    2/10/2020 12:00 AM
                                                                                                                                   Here



                                                  RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                           District Court
                                                       113th Judicial District
                                                       Harris County, Texas




                                                                                                               k
 Plaintiff                                                                                                  Cause #




                                                                                                            ler
                                                        J & J CENTER LLC
                                                                                                                                  202000878




                                                                                                         tC
 Defendant(s)                                                                                               Came to Hand Date/Time




                                                                                                     ric
                                          CERTAIN UNDERWRITERS AT LLOYDS LONDON
                                                                                                              1/16/2020                         8:01 AM




                                                                                                  ist
                                                                                               sD
 Manner of Service                                                                                          Service Date/Time
                                                             Personal
                                                                                                              1/21/2020                         2:20 PM




                                                                                            es
 Documents                                                                                                  Service Fee:

                       CITATION; PLAINTIFF'S ORIGINAL PETITION WITH INTERROGATORIES,




                                                                                         rg
                    REQUESTS FOR DISCLOSURES, REQUESTS FOR ADMISSIONS AND REQUESTS
                                                                                                                                                 $70.00
                                              FOR PRODUCTION
                                                                                   Bu
                                                                                  n
I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
                                                                                 ily

am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
                                                                           ar


herein.
                                                                       M




On 1/21/2020 at 2:20 PM: I served CITATION, PLAINTIFF'S ORIGINAL PETITION WITH INTERROGATORIES,
                                                                   of




REQUESTS FOR DISCLOSURES and REQUESTS FOR ADMISSIONS AND REQUESTS FOR PRODUCTION upon
                                                                e




CERTAIN UNDERWRITERS AT LLOYDS LONDON c/o TEXAS COMMISSIONER OF INSURANCE, REGISTERED
AGENT by delivering 1 true and correct copy(ies) thereof, with CERTAIN UNDERWRITERS AT LLOYDS LONDON c/o
                                                           ffic




TEXAS COMMISSIONER OF INSURANCE, REGISTERED AGENT, James Kelly, Who accepted service, with
identity confirmed by subject stating their name, a red-headed white male approx. 45-55 years of age, 5'8"-5'10"
                                                       O




tall and weighing 160-180 lbs with a beard at 333 GUADALUPE, AUSTIN, TX 78701.
                                                     y
                                                  op




My name is: Paul B Logan. My date of birth is: 3/10/1965
                                                  C




My address is: PO BOX 27585, Austin, TX 78755, USA.
My process server identification # is: PSC-9196. My Certification expires: 9/30/2021.
                                       ial




I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.
                                    fic




Executed in _________________
            Travis            county, TX.
                               of
                        Un




                                                                                                          01/21/2020
                          Paul B Logan                                                                    Date Executed




 Ref J&J Center v Certain Underwriters                                                                    Tracking # 0048871373

                                                             ~abclegal
 ti           0048570192                                                               Peniche Law Firm

                                                                                                          Illllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
      Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 34 of 40                        2/13/2020 2:30 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 40822379
                                                                                                     By: Devanshi Patel
                                                                                              Filed: 2/13/2020 2:30 PM

                                      CAUSE NO. 2020-00878

J&J CENTER LLC,                               §                     IN THE DISTRICT COURT
                                              §
          PLAINTIFF                           §
                                              §
VS.                                           §                     113TH JUDICIAL DISTRICT




                                                                              k
                                              §




                                                                           ler
CERTAIN     UNDERWRITERS                   AT §
LLOYD’S, LONDON                               §




                                                                        tC
                                              §                     HARRIS COUNTY, TEXAS




                                                                    ric
          DEFENDANT




                                                                 ist
                          AGREED ORDER GRANTING DEFENDANT’S MOTION
                         FOR SUBSTITUTION AND WITHDRAWAL OF COUNSEL




                                                              sD
          On this day, came on to be considered Defendants Those Certain Underwriters at




                                                           es
                                                        rg
Lloyd’s, London subscribing severally to Certificate No. ISPNO100034’s (“Defendants”)
                                                     Bu
Motion for Substitution and Withdrawal of Counsel. The Court is of the opinion and finds the
                                                  n
                                               ily

that the Motion is meritorious and, therefore, should be granted.
                                            ar



          IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendants’
                                          M
                                       of




Motion for Substitution and Withdrawal of Counsel is Granted.
                                      e




          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Brian C. Lopez and
                                   ffic
                                 O




Blain Donnell and the law firm of Lopez Law Group, PLLC are hereby allowed to withdraw as
                                y
                             op




counsel for Defendant and Jerrod L. Rinehart and Elaine S. Morris and the law firm of Brackett
                           C




& Ellis, P.C. are hereby substituted in as counsel for Defendant.
                          ial




          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all relief not expressly
                    fic
            of




granted is hereby denied.
          Un




SIGNED this ______ day of ________________, 2020.


                                             ________________________________________
                                             JUDGE PRESIDING


1030309-v1/9998-004145
     Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 35 of 40



AGREED AS TO FORM AND CONTENT:

/s/ Jerrod L. Rinehart
Jerrod L. Rinehart
State Bar No. 24060494
jrinehart@belaw.com
Elaine S. Morris




                                                                   k
State Bar No. 00784901




                                                                ler
emorris@belaw.com




                                                             tC
BRACKETT & ELLIS,
A Professional Corporation




                                                         ric
100 Main Street
Fort Worth, Texas 76102




                                                      ist
Telephone: 817.338.1700




                                                   sD
Facsimile: 817.870.2265




                                                 es
ATTORNEY FOR DEFENDANT



                                                rg
CERTAIN UNDERWRITERS AT LLOYD’S, LONDON

                                              Bu
                                            n
                                          ily

/s/ Carlos Peniche with permission
                                         ar



Carlos Peniche
                                       M




Peniche Law Firm PC
State Bar No. 15748300
                                     of




6200 Savoy Drive, Suite 1202
                                    e




Houston, Texas 77036
                                ffic




carlos@penichelaw.com
                               O




ATTORNEYS FOR PLAINTIFF
                              y
                           op
                          C
                         ial
                    fic
            of
          Un




1030309-v1/9998-004145
     Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 36 of 40                                      2/13/2020 2:28 PM
                                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                                            Envelope No. 40822097
                                                                                                                  By: Devanshi Patel
                                                                                                           Filed: 2/13/2020 2:28 PM

                                             CAUSE NO. 2020-00878

 J&J CENTER LLC,                                        §                     IN THE DISTRICT COURT
                                                        §
            PLAINTIFF                                   §
                                                        §
 VS.                                                    §                     113TH JUDICIAL DISTRICT




                                                                                          k
                                                        §




                                                                                       ler
 CERTAIN     UNDERWRITERS                            AT §
 LLOYD’S, LONDON                                        §




                                                                                    tC
                                                        §                     HARRIS COUNTY, TEXAS




                                                                                ric
            DEFENDANT




                                                                             ist
                             DEFENDANTS’ MOTION FOR SUBSTITUTION




                                                                          sD
                                 AND WITHDRAWAL OF COUNSEL




                                                                     es
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                   rg
          NOW COMES Those Certain Underwriters at Lloyd’s, London subscribing severally to
                                                                Bu
Certificate No. ISPNO100034, “Defendants” in the above-entitled and numbered cause, and files
                                                                n
                                                          ily

this, their Motion for Substitution and Withdrawal of Counsel and in connection therewith would
                                                       ar



respectfully show the Court as follows:
                                                   M
                                               of




                                                           1.
                                            e




          Defendants desire to substitute attorneys Jerrod L. Rinehart, State Bar No: 24060494 and
                                       ffic
                                    O




Elaine Morris, State Bar No. 00784901 of the law firm of Brackett & Ellis, P.C., 100 Main Street,
                                    y
                                 op




Fort     Worth,          Texas   76102,    telephone      817.338.1700;    facsimile   817.870.2265;         email
                            C




jrinehart@belaw.com and emorris@belaw.com as counsel of record in this case in place of
                         ial




attorney Brian C. Lopez, State Bar No. 24029693, and Blain Donnell, State Bar No. 24095387,
                    fic
            of




1502      Augusta         Drive,   Suite   450,     Houston,     Texas    77057;   brian@lopezlit.com          and
          Un




blain@lopezlit.com, and that Brian C. Lopez and Blain Donnell be allowed to withdraw.

                                                           2.

          The foregoing substitution and withdrawal is based on good cause and is not sought for

delay only.


Defendant’s Motion for Substitution and Withdrawal of Counsel                                                Page 1
1030294-v1/9998-004145
     Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 37 of 40



                                                           3.

          Jerrod L. Rinehart will be lead counsel on this matter.

          WHEREFORE, PREMISES CONSIDERED, Defendants Those Certain Underwriters at

Lloyd’s, London subscribing severally to Certificate No. ISPNO100034 pray that this Motion for




                                                                                        k
                                                                                     ler
Substitution and Withdrawal of Counsel be granted, and for such other relief to which Defendant




                                                                                  tC
may show itself to be justly entitled.




                                                                              ric
                                                        Respectfully submitted,




                                                                           ist
                                                                        sD
                                                        /s/ Jerrod L. Rinehart




                                                                     es
                                                        Jerrod L. Rinehart
                                                        State Bar No. 24060494



                                                                  rg
                                                        Elaine S. Morris
                                                                Bu
                                                        State Bar No. 00784901
                                                                n
                                                        BRACKETT & ELLIS,
                                                          ily

                                                        A Professional Corporation
                                                       ar


                                                        100 Main Street
                                                   M




                                                        Fort Worth, TX 76102-3090
                                                        817.338.1700
                                               of




                                                        817.870.2265 - facsimile
                                            e




                                                        jrinehart@belaw.com
                                       ffic




                                                        ATTORNEYS FOR DEFENDANTS THOE
                                   O




                                                        CERTAIN UNDERWRITERS AT LLOYD’S,
                                y




                                                        LONDON SUBSCRIBING SEVERALLY TO
                             op




                                                        CERTIFICATE NO. ISPNO100034
                          C
                         ial




                                                        /s/ Brian C. Lopez with permission
                    fic




                                                        Brian C. Lopez
                                                        Blain Donnell
            of




                                                        1502 August Drive, Suite 450
          Un




                                                        Houston, Texas 77057
                                                        brian@lopezlit.com
                                                        blain@lopez.lit.com




Defendant’s Motion for Substitution and Withdrawal of Counsel                                Page 2
1030294-v1/9998-004145
     Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 38 of 40



                                    CERTIFICATE OF CONFERENCE

       I hereby certify that on February 12, 2020 I emailed counsel for Plaintiff, Carlos Peniche,
regarding the merits of this motion. Plaintiff’s counsel does not oppose and agrees to the relief
requested therein.


                                                        /s/ Jerrod L. Rinehart




                                                                                         k
                                                                                      ler
                                                        Jerrod L. Rinehart




                                                                                   tC
                                                                               ric
                                                                            ist
                                                                         sD
                                                                     es
                                        CERTIFICATE OF SERVICE



                                                                   rg
                                                                Bu
      I hereby certify that on the February 13, 2020, a true and correct copy of the foregoing
document was sent to all parties and counsel of record, pursuant to the Texas Rules of Civil
                                                                n
Procedure.
                                                          ily


        Carlos Peniche
                                                       ar



        Peniche Law Firm PC
                                                   M




        6200 Savoy Drive
                                               of




        Suite 1202
                                            e




        Houston, Texas 77036
        carlos@penichelaw.com
                                       ffic
                                y  O




                                                        /s/ Jerrod L. Rinehart
                             op




                                                        Jerrod L. Rinehart
                          C
                         ial
                    fic
            of
          Un




Defendant’s Motion for Substitution and Withdrawal of Counsel                                Page 3
1030294-v1/9998-004145
Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 39 of 40



                                                                          Pgs-2

                                                                          SBATX




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-00592 Document 1-4 Filed on 02/20/20 in TXSD Page 40 of 40




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
